Case 4:17-cv-00893-ALM Document 150 Filed 12/17/18 Page 1 of 13 PageID #: 5093



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION




 HUAWEI TECHNOLOGIES CO., LTD.,                    No. 4:17-cv-893 ALM
 a Chinese corporation, and
 FUTUREWEI TECHNOLOGIES, INC., a
 Texas corporation,                                 Jury Trial Demanded

             Plaintiffs,
       v.

 YIREN RONNIE HUANG, an individual, and
 CNEX LABS, INC., a Delaware Corporation,

             Defendants.


       PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO COMPEL
             FURTHER PRODUCTION OF PLAINTIFFS’ EMAILS
Case 4:17-cv-00893-ALM Document 150 Filed 12/17/18 Page 2 of 13 PageID #: 5094



       Plaintiffs Huawei Technologies Co., Ltd. (“Huawei”) and Futurewei Technologies, Inc.

(“Futurewei”) respond in opposition to Defendants Yiren Ronnie Huang’s (“Huang”) and CNEX

Labs, Inc.’s (“CNEX”) (collectively, “Defendants”) Motion to Compel Further Production of

Plaintiffs’ Emails. (Dkt. 146.) In support thereof, Plaintiffs state as follows:

                                        INTRODUCTION

       Defendants’ motion to compel seeks the extraordinary relief of more than doubling the

number of email custodians Plaintiffs must process and search after email searches have been

concluded when this case has been pending for a year and a myriad of pre-trial deadlines

regarding expert opinions, disclosure of trade secrets and the end of discovery are rapidly

approaching in the next 10 weeks. (Amended Scheduling Order, Dkt. 129.) And subsequent to

the Court’s December 3, 2018 telephonic hearing during which Defendants raised this new

request, Defendants have added five more custodians to their list, going from 15 to 20. And, this

is so, even though the Court made clear that it was not inclined to order Plaintiffs to search

through 15 custodians and asked the parties to try to reach a compromise. (12/3/18 Tr. 33:13-

34:5, attached hereto as Exhibit A). This has been the nature of “compromise” offered by

Defendants throughout this case and it has resulted in the unnecessary use of the time of both the

parties and the Court. The time has come for Defendants to stop fishing for facts that simply do

not exist and prepare to defend itself against Plaintiffs’ clear case of misappropriation1.

       Further, Defendants cite no case law that supports their request for a more than doubling

of custodians to search and provide no factual support for their naked claim that these twenty

additional custodians—five of whom Defendants have yet to disclose by name—would have



1
 Interestingly, none of the counterclaims alleging trade secret misappropriation and none of
scurrilous ethnic attacks raised in this case were raised in the Defendants’ affirmative case in
California.
Case 4:17-cv-00893-ALM Document 150 Filed 12/17/18 Page 3 of 13 PageID #: 5095



relevant emails in their possession. Mere speculation is insufficient to support a request for

additional email custodians. Assured Guaranty Mun. Corp. v. UBS Real Estate Sec. Inc., No. 12

Civ. 1579(HB)(JCF), 2013 WL 1195545, at *3 (S.D.N.Y. Mar. 25, 2013).

       Moreover, Defendants’ request is unduly burdensome and not proportional to the needs

of the case, particularly where Plaintiffs have already produced several millions of pages of

documents, including tens of thousands involving the very employees Defendants now seek to

make custodians. See Moses H. Cone Mem’l Hosp. Operating Corp. v. Conifer Physician Servs.,

No. 1:13-cv-651, 2016 WL 430494, at *5 (M.D.N.C. Feb. 3, 2016). Defendants’ request for

additional custodians should be denied. In light of the substantial discovery and disclosures

already provided by Plaintiffs, it is time for Defendants to become more focused, not continue

roaming around the electronic files of Plaintiffs like a hog looking for an acorn that does not

exist. Alternatively, Plaintiffs request that Defendants’ request be narrowed and made reciprocal,

so that the parties share the burden of additional electronic discovery tasks.2

       In addition, Defendants’ motion seeks to compel the production of certain

communications between Plaintiffs and various third parties. (Dkt. 146, p. 5.) But Plaintiffs

have agreed to produce such documents in writing and during a hearing before this Court,

leading the Court to declare the issue resolved (Ex. A at 23:6-10), and the relevant documents

were produced on December 14 (12/14/2018 email to counsel, attached as Exhibit B).




2
  Plaintiffs further point out that Defendants’ request to double Plaintiffs’ email discovery
obligation comes at the same time Defendants are requesting all versions of all of Plaintiffs’
source code for three products (Dkt. 143), and on the heels of Defendants’ counterclaims seeking
to expand this litigation into issues of alleged international espionage and unrelated legal matters
(Dkt. 133). In short, Defendants’ newest motion appears to be yet another effort by Defendants
to make this case as complex and expensive as possible—regardless of the merits of such efforts.


                                                  2
Case 4:17-cv-00893-ALM Document 150 Filed 12/17/18 Page 4 of 13 PageID #: 5096



                                          ARGUMENT

I.     Defendants acknowledge that Plaintiffs have agreed to produce some of the
       documents at issue. With respect to those documents, Defendants’ Motion is moot.

       Defendants have moved to compel Plaintiffs to produce their communications with

Xiamen University, Denkei, and Electronic Scientific Engineering concerning CNEX. But

Defendants admit that “Plaintiffs have stated that they will produce such documents.” (Dkt. 146,

p. 5.) Plaintiffs did in fact represent during the December 3 telephonic hearing that they were

“currently in the process of gathering those materials,” and this Court stated it seemed the issue

was resolved. (Ex. A at 23:6-10.)

       It is well established that a motion to compel is moot where the party to be compelled has

already agreed to produce the documents at issue. See, e.g., Katrinecz v. Motorola Mobility LLC,

No. A-12-CV-235 LY, 2014 WL 12160772, at *4 (W.D. Tex. Aug. 11, 2014); Nukote of Ill., Inc.

v. Clover Holdings, Inc., No. 3:10-CV-0580-P, 2010 WL 11618884, at *4 (N.D. Tex. July 14,

2010). Indeed, in this case, Plaintiffs already produced the relevant documents on December 14.

(HUAWEI_TX_3290639-3292794, 3293908-3293936.) Clearly, a party cannot be compelled to

produce documents when it has already done so. Unger v. Taylor, 368 F. App’x 526, 535 (5th

Cir. 2010). In this regard, Defendants’ motion to compel is moot

       The Court should also reject Defendants’ motion to compel the production of documents

related to two former Huawei employees whom Defendants say also worked at CNEX (Dkt. 146,

p. 5) for the related but slightly different reason that it is premature. As demonstrated by the

correspondence attached to Defendants’ motion, Plaintiffs have not refused to produce

documents relating to Zhi Zhihong and Li Ting, but are “investigating . . . whether documents

exist that are responsive” and have agreed to produce any “non-privileged non-source code

related documents that are responsive and relevant to the claims and defenses in this lawsuit.”



                                                 3
Case 4:17-cv-00893-ALM Document 150 Filed 12/17/18 Page 5 of 13 PageID #: 5097



(Dkt. 146, Ex. 1, p. 4.) Plaintiffs have not changed their position. Thus, Defendants’ motion is

premature. See Alvarez v. State Farm Lloyds, No. B-10-193, 2012 WL 12895259, at *2 (S.D.

Tex. April 18, 2012).

II.    Defendants have not met their burden of establishing that wholesale production of
       emails from 20 additional custodians should be compelled.

       Defendants bear the burden of demonstrating that the additional discovery they are

seeking is relevant or will lead to the discovery of admissible evidence. Huawei Tech. Co., Ltd.

v. Huang, No. 4:17-cv-893-ALM, 2018 WL 6329082, at *2 (E.D. Tex. Dec. 4, 2018). Even if

Defendants establish relevance, the discovery should still be denied if it is overly broad, unduly

burdensome, or oppressive. Tech. Pharm. Servs., LLC v. Alixa RX LLC, No. 4:15-cv-766-ALM,

2017 WL 3521727, at *2 (E.D. Tex. Aug. 16, 2017). Here, Defendants have not even attempted

to establish relevance for the 20 proposed additional custodians, and even if Defendants had, that

relevance would be outweighed by the massive burden or essentially restarting discovery mere

months before trial.

       A.      Defendants have not even named all 20 of the additional custodians they
               seek, much less established that they have relevant information.

       Defendants seek to compel Plaintiffs to run eight search terms through an additional 20

email custodians. (Dkt. 146, p. 5.) However, Defendants have declined to even identify five of

those email custodians by name—they simply request a blank check “to search up to an

additional 5 Huawei employees” from Plaintiffs’ supplemental initial disclosures.3 (Id. at 2 n.1.)


3
  Defendants pretend they were unfairly surprised by Plaintiffs’ supplemental initial disclosures,
but the Parties mutually agreed to a date for both sides to make such disclosures. (See 11/2018
Email Exchange attached as Exhibit C.) Regardless, aside from the five unidentified custodians,
only two of Defendants’ proposed custodians were included in Plaintiffs’ disclosures. (Dkt. 146,
Exs. 3 & 4.) And though Defendants make much of the fact that Plaintiffs identified more than
40 new Huawei employees in their disclosures, 33 of those employees were disclosed at least in
part in relation to Defendants’ Counterclaims, which were only recently filed in October 2018.
(Id. Ex. 4.)


                                                 4
Case 4:17-cv-00893-ALM Document 150 Filed 12/17/18 Page 6 of 13 PageID #: 5098



But with no information from Defendants about these five custodians, this Court has no basis to

determine that they would be in possession of emails relevant to this dispute. See Parker v.

Johnson, No. CV-17-02904-PHX-SPL (ESW), 2018 WL 2561067, at *2 (D. Ariz. June 4, 2018)

(denying discovery request because “Plaintiff has failed to set forth sufficient information to

support his request”); see also MacroSolve, Inc. v. GEICO Ins. Agency, Inc., No. 6:12-cv-74-

MHS-KNM, 2014 WL 12597415, at *3 (E.D. Tex. Jan. 30, 2014) (noting in the transfer context

that “a party must still identify the witnesses so a Court can determine the importance and

relevance of each witness”).

       Although it is true that these five unknown witnesses would be chosen from those listed

in Plaintiffs’ disclosures as potentially having knowledge of facts relevant to the claims and

defenses in this case, that does not mean they have the sort of general relevance that could justify

collecting and running search terms through their email accounts. Indeed, Plaintiffs included

witnesses on their list for limited, discrete reasons such as their involvement in hiring Huang or

working on one of the technologies at issue here for a short period of time. Accordingly, a

scouring of their email accounts by search terms for the entire time period at issue in this case is

unwarranted and likely to lead to review of countless false positive results. But regardless,

without any information from Defendants as to who these proposed custodians are and why they

may have relevant documents, the Court is left to speculate. Pegoraro v. Marrero, 281 F.R.D.

122, 134 (S.D.N.Y. 2012).

       Even as to the additional 15 custodians Defendants have identified by name, Defendants

have not provided the Court with sufficient information to determine that these individuals are

likely to have relevant electronic documents; they merely claim that “Plaintiffs have

acknowledged that each of the 15 custodians has relevant documents.” (Dkt. 146, p. 4.) But this




                                                  5
Case 4:17-cv-00893-ALM Document 150 Filed 12/17/18 Page 7 of 13 PageID #: 5099



is not the case. Indeed, in correspondence attached to Defendants’ motion, Plaintiffs made clear

that they “had difficulty identifying (or confirming) many of the individuals in their proposed 15

custodians” and that they were working “to determine whether it is likely that any of these

individuals may have documents that have not already been produced that are relevant to the

claims and defenses in this case.” (Id. Ex. 1, p. 2.) The portion of the December 3 hearing

transcript Defendants cite to merely confirms this status—Plaintiffs were “not saying that these

folks may not have relevant information” because they were still in the process of investigating.

(Ex. A at 27:17-18.) And regardless, ultimately it is the Court rather than the parties that must

determine relevance. Defendants must present something more than speculation to establish

relevance, and they have not done so. See Assured Guaranty Mun. Corp. v. UBS Real Estate

Sec. Inc., 2013 WL 1195545, at *3 (refusing to require production from additional email

custodians based on speculation as opposed to “extensive exhibits to establish that the proposed

custodians possessed additional relevant documents”). The Court should deny Defendants’

motion on this basis alone.

       B.      Even if Defendants had established relevance, it would be outweighed by the
               needless burden of essentially restarting wholesale custodial discovery mere
               months before trial and on the eve of expert and trade secret disclosures.

       Putting aside Defendants’ failure to show the relevance of the 20 additional email

custodians Defendants seek, their attempt to restart wholesale custodial discovery mere months

before trial runs afoul of the requirement that courts limit discovery that is “unreasonably

cumulative or duplicative” or as to which the burden or expense outweighs the likely benefit.

Fed. R. Civ. P. 26(b)(2)(C). Here, Plaintiffs have already run approximately three dozen search

terms (selected by Defendants) through Defendants’ different email custodians (also selected by

Defendants) and produced over three million pages of documents. (Ex. A at 27:3-5.) Indeed,

Plaintiffs have produced approximately 56,000 emails involving the very custodians Defendants


                                                 6
Case 4:17-cv-00893-ALM Document 150 Filed 12/17/18 Page 8 of 13 PageID #: 5100



have now named (as distinct from the five they decline to name) as potential custodians. (Id.

27:14-16; see also Chart of Productions Related to Proposed Custodians attached hereto as

Exhibit D.)4 And Plaintiffs have agreed to search for additional relevant documents related to

these 15 individuals. (Dkt. 146, Ex. 1, p. 2.) The only thing Plaintiffs resist is the large-scale

processing and searching of these individuals’ email accounts. In light of all the discovery

Plaintiffs have already provided—including in relation to the very individuals Defendants now

wish to make custodians—Defendants’ request is cumulative. See McBride v. Halliburton Co.,

272 F.R.D. 235, 241 (D.D.C. 2011) (denying request for additional email custodians where

opposing party had “already spent a king’s ransom on discovery” and produced over half a

million emails).

       The size of Defendants’ request also shows that it is unduly burdensome and not

proportional to the needs of the case. Defendants have increased the number of custodians they

are demanding be searched from 15 to 20 since the December 3 hearing. (12/13/18 Tr. 26:13-

16.) This number of custodians—which Defendants remarkably assert should not be

accompanied by any reciprocal obligation to search additional custodians for Plaintiffs—is an

even greater number than the 16 custodians this Court originally authorized Plaintiffs to have

Defendants search (or the fifteen Plaintiffs agreed to search for Defendants) at the outset of e-

discovery, (Dkt. 107, p. 13.), and which is already double the number of custodians provided for




4
  Note that the names have changed on the chart from those Defendants stated in their Motion
they are seeking to compel. Specifically, on November 23, 2018, in response to Plaintiffs’
request to provide additional information regarding the newly requested custodians, Defendants
sent a new list of 15 individuals, together with their email addresses. (See 12/16/2018 Email
from Eugene Mar, attached as Exhibit E). This included the change of one request from “Wu
YinXiao” to “Wu Yi Xin”, the latter of whom Plaintiffs have already searched his entire account
and produced responsive materials. (Cf. id., Ex. D; Dkt. 146, Ex. 3 at 2.)


                                                  7
Case 4:17-cv-00893-ALM Document 150 Filed 12/17/18 Page 9 of 13 PageID #: 5101



Eastern District of Texas’ Order Regarding E-Discovery in Patent Cases.5 Defendants appear to

be seeking a “do-over” for their selection of email custodians without any consideration to (or

regard for) Plaintiffs’ own discovery needs. Defendants’ request is not proportional to the needs

of the case, particularly in light of their failure to “adequately demonstrate the necessity for the

additional discovery sought.” Eisai Inc. v. Sanofi-Aventis U.S., LLC, No. 08–4168 (MLC), 2012

WL 1299379, at *8-9 (D.N.J. April 16, 2012) (denying request for additional discovery,

including additional email custodians, on proportionality grounds).

       Finally, Defendants’ request for 20 additional email custodians is especially burdensome

because it comes so late in these proceedings, with a multi-week, complex trial mere months

away. See Moses H. Cone, 2016 WL 430494, at *5 (“granting Plaintiff’s request at this late

period would unduly burden Defendant in light of Plaintiff already receiving approximately

19,000 documents regarding the four new custodians”). Plaintiffs have “conducted a reasonable

inquiry for responsive information” and “there is no strong indication that additional relevant

information would be found” by searching the additional custodians Defendants propose, so

Defendants should not be permitted to cause Plaintiffs undue delay and burden as they prepare

for trial. United States v. NGL Crude Logistics, LLC, No. 16-cv-1038-LRR, 2018 WL 1737519,

at *3-4 (N.D. Iowa Mar. 2, 2018).

III.   Alternatively, if the Court does compel the production of emails from additional
       custodians, the production obligations should be narrowly tailored and reciprocal.

       As set forth above, the Court should not order Plaintiffs to search any additional email

custodians due to Defendants’ utter failure to establish relevance and non-cumulativeness, much

less proportionality. But if the Court is inclined to grant some form of relief, Plaintiffs ask any


5
  See http://www.txed.uscourts.gov/sites/default/files/forms/E-Discovery_Patent_Order.pdf
(“Each requesting party shall limit its e-mail production requests to a total of eight custodians per
producing party for all such requests.”).


                                                  8
Case 4:17-cv-00893-ALM Document 150 Filed 12/17/18 Page 10 of 13 PageID #: 5102



 additional custodial searches ordered be both narrowly targeted and reciprocal. See Retractable

 Techs., Inc. v. Becton, Dickinson & Co., No. 2:08-cv-16, 2011 WL 13134891, at *5 (E.D. Tex.

 Aug. 4, 2011) (approving of narrowly tailored discovery requests). As to targeting, Plaintiffs

 request that any searches be limited to four additional custodians, five additional search terms,

 and narrow one or two year date ranges for each custodian tailored to the specific types of

 materials Defendants hope to find. And if Defendants are permitted to have additional

 custodians searched, Plaintiffs respectfully request that the Court order Defendants to search an

 equal number with an equal number of terms. In this manner, any burden (or benefit) from

 granting Defendants’ request could be reciprocal. See Pamlab, L.L.C. v. Brookstone Pharm.,

 L.L.C., No. 09-7434, 2010 WL 11541806, at *1 (E.D. La. Feb. 19, 2010) (“despite defendant’s

 protestations to the contrary, discovery is a two-way street, and not only defendant is entitled to

 it”). Indeed, Plaintiffs mentioned during the December 3, 2018 telephonic hearing that they too

 desire additional custodians’ emails—but were willing to forego such a request in view of the

 need for both sides to complete fact discovery and prepare for trial. (Ex. A at 28:22-30.)

                                          CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that this Court deny Defendants’

 Motion to Compel Further Production of Plaintiffs’ Emails, or in the alternative, allow for

 reciprocal discovery of a limited number of custodians as detailed above.




                                                  9
Case 4:17-cv-00893-ALM Document 150 Filed 12/17/18 Page 11 of 13 PageID #: 5103



   Dated: December 17, 2018         RESPECTFULLY SUBMITTED

                                    By:     /s/ Clyde M. Siebman

                                            SIEBMAN, FORREST, BURG &
                                            SMITH, LLP

                                            Clyde M. Siebman
                                            Texas Bar No. 18341600
                                            clydesiebman@siebman.com
                                            Elizabeth S. Forrest
                                            Texas Bar No. 24086207
                                            elizabethforrest@siebman.com
                                            Federal Courthouse Square
                                            300 N. Travis Street
                                            Sherman, Texas 75090
                                            (903) 870-0070 (office)
                                            (903) 819-3076 (cell)

                                            SEYFARTH SHAW LLP

                                            Michael D. Wexler (Pro Hac Vice)
                                            Lead Attorney
                                            Illinois Bar No. 6207847
                                            mwexler@seyfarth.com
                                            Andrew S. Boutros (Pro Hac Vice)
                                            Illinois Bar Number: 6322276
                                            ABoutros@seyfarth.com
                                            233 South Wacker Drive, Suite 8000
                                            Chicago, Illinois 60606
                                            Telephone 312-460-5536
                                            Facsimile 312-460-753

                                            Jesse M. Coleman
                                            Texas Bar No. 24072044
                                            jmcoleman@seyfarth.com
                                            700 Milam Street, Suite 1400
                                            Houston, Texas 77002-2812
                                            Telephone: (713) 225-2300
                                            Telecopier: (713) 225-2340

                                            Attorneys for Huawei Technologies
                                            Co., Ltd. and Futurewei
                                            Technologies, Inc.




                                      10
Case 4:17-cv-00893-ALM Document 150 Filed 12/17/18 Page 12 of 13 PageID #: 5104



                                CERTIFICATE OF SERVICE

        I hereby certify that on December 17, 2018, all counsel of record who are deemed to
 have consented to electronic service are being served with a copy of this document through the
 Court’s CM/ECF system under Local Rule CV-5(a)(3).

                       Christopher J. Schwegmann
                       TX Bar No. 24051315
                       Email: cschwegmann@lynnllp.com
                       LYNN PINKER COX & HURST, LLP
                       2100 Ross Avenue, Suite 2700
                       Dallas, TX 75201
                       (214) 981-3800 – Telephone
                       (214) 981-3839 – Facsimile

                       Michael J. Sacksteder, CSB No. 191605
                       Email: msacksteder@fenwick.com
                       Bryan A. Kohm, CSB No. 233276
                       Email: bkohm@fenwick.com
                       FENWICK & WEST LLP
                       555 California Street, 12th Floor
                       San Francisco, CA 94104
                       Telephone: 415.875.2300
                       Facsimile: 415.281.1350

                       Attorneys for Defendants CNEX LABS, INC.
                       and YIREN RONNIE HUANG

                       Deron Dacus
                       TX Bar No. 790553
                       Email: ddacus@dacusfirm.com
                       THE DACUS FIRM, P.C.
                       821 Ese 323 Loop, Suite 430
                       Tyler, TX 75701
                       Telephone: 903.705.1117
                       Facsimile: 903.581.2543

                       Stephanie Skaff, CSB No. 183119
                       Email: sskaff@fbm.com
                       Jeffrey Fisher, CSB No. 155284
                       Email: jfisher@fbm.com
                       FARELLA BRAUN + MARTEL LLP
                       235 Montgomery St., 17th Floor
                       San Francisco, CA 94101
                       Telephone: 415.954.4400
                       Facsimile: 415.954.4480




                                                11
Case 4:17-cv-00893-ALM Document 150 Filed 12/17/18 Page 13 of 13 PageID #: 5105



                  Attorneys for Defendants-Counter Plaintiffs
                  CNEX LABS, INC. and YIREN RONNIE HUANG


                                    By:    /s/ Clyde M. Siebman

                                           Counsel for Huawei Technologies Co., Ltd.
                                           and Futurewei Technologies, Inc.




                                      12
